Case 3:17-cr-00129-MPS Document 264 Filed 03/07/19 Page 1 of 2




                                                   F'ILf;D
                                                 19 þ{ÂR   -l P t,3b
                                               US TISTRIC
Case 3:17-cr-00129-MPS Document 264 Filed 03/07/19 Page 2 of 2




                                 \njn* ¡lnrl¿ô \\rì UsPs I-IRV
                                -1";


                                  ¿i
                                  Jorl¿R

                       lsï cl[(cl't Siary     ?.5{tt   Fl"cn
                       Ñl¿h¡ ltnsav,   õ[ oc5io
